Citation Nr: 1219540	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-34 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971. 

This appeal initially arose from June and December 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In the June 2007 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating, effective March 18, 2005.  In the December 2007 rating decision, the RO denied service connection for diabetes mellitus.  The Veteran appealed both decisions. 

The Veteran appeared and testified at a hearing in June 2009 before a Veterans Law Judge (VLJ) sitting in Albuquerque, New Mexico.  He also appeared and testified at an informal RO hearing in February 2007.  Transcripts of both hearings are contained in the record. 

In September 2009, the Board denied the appeal on the PTSD issue, and remanded the issue of diabetes mellitus.  The Veteran appealed the denial of an increased rating for PTSD to the Veterans Claims Court.  In September 2010,  the Court Clerk vacated and remanded the Board's September 2009 decision regarding PTSD pursuant to a Joint Motion for Remand (JMR). 

In February 2011, the Board denied service connection for diabetes mellitus and remanded for further development, consistent with the JMR, the appeal regarding a higher initial rating for PTSD.

In October 2011, the Veteran was informed that the VLJ who had heard his testimony has since retired from the Board.  He elected to have another hearing, to be held at the local RO.  Accordingly, in January 2012, the Board remanded the appeal to afford the Veteran a hearing at the RO before a new VLJ.  

In March 2012, the Veteran testified during a videoconference hearing before the undersigned VLJ.  The record was held open for 30 days following the hearing to provide the Veteran with additional time and opportunity to submit VA medical records and employment records.  However, no records have been received.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand of this matter is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

During the March 2012 hearing, the Veteran testified that he receives ongoing treatment for his PTSD at the Las Cruces VA Community Based Outpatient Clinic (CBOC).  The Veteran's representative indicated that he would obtain the relevant records and submit them with a waiver of RO review.  The Veteran also testified that he has received reprimands from his employer due to his PTSD and, and that he would submit copies of them as well.  

As noted in the introduction, the record was held open for 30 days but neither the Veteran nor his representative submitted any records.  With respect to the medical records, despite the representative's failure to submit them, as they are VA records, the Board finds that the RO should attempt to obtain them.  In this regard, the record contains treatment notes from the Las Cruces VA CBOC dated through June 2009.  Thus, the RO should obtain all outstanding treatment records since June 2009.  As for the employment records, the Veteran should be given another opportunity to submit them on remand.

The Veteran also testified that his PTSD symptoms have worsened since the last VA examination in March 2011 and the above referenced records would bear this out.  Thus, if the records obtained on remand indicate a worsening of the Veteran's PTSD, the RO should afford him an examination to determine the current severity of his disability.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to submit copies of the reprimands he has received from his employer.

2.  Obtain all outstanding records of treatment for the disability on appeal from the Las Cruces VA CBOC since June 2009.

3.  If the above records indicate a worsening of the Veteran's PTSD, schedule him for a VA examination to determine the current severity of his disability.  His claims file should be available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be conducted.  The report should set forth all objective findings, particularly the current severity of symptoms.  

The rationale for any opinions and all clinical findings should be given in detail.  

4.  After completing the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

